Citation Nr: 1220327	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-20 153	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches.  



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from January 1962 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO) which determined that new and material evidence had not been presented to reopen a claim of service connection for headaches.  

The Board notes that the Veteran's current whereabouts are unknown.  The last record of contact from the Veteran to the RO appears to have occurred at the time of the filing of his substantive appeal (VA Form 9) in May 2009.  Since then, correspondence mailed to the Veteran at several addresses of record, including notice of videoconference hearings scheduled in January 2011 and May 2011, has been returned as undelivered or undeliverable.  The Veteran failed to appear for either hearing.  

It is the burden of the Veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The Board also notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The RO has made numerous attempts to contact the Veteran.  However, he has not responded and has failed to report for scheduled hearings, as he has apparently moved and not provided VA with a current address.  Thus, no further assistance is required.  The Board must proceed on the record as it stands.

The Board also notes that in June 2005, the Veteran wrote to his Senator, indicating he disagreed with the November 2004 Board decision.  In July 2005, the Veteran's then-Senator inquired with VA as to the status of the Veteran's claim.  In a September 2005 letter to the Veteran's Senator, the RO acknowledged that the Veteran was seeking service connection for headaches, and indicated that new and material evidence was necessary to reopen the claim.   Later in a June 2006 Report of Contact with the RO (not the Board), it was indicated that the Veteran was claiming "CUE for migraines, filed in 2001."  The Veteran's original claim of service connection for headaches was not received at the RO in 2001 but in February 2002.  The RO denied the original claim in December 2002.  The Veteran appealed to the Board.  In November 2004, the Board denied the claim.  

In this regard, an RO decision that was appealed to and affirmed by the Board is considered to have been subsumed by the Board decision and no claim of clear and unmistakable error under § 3.105(a) exists as a matter of law with respect to that RO decision.  38 C.F.R. § 20.1104 (2011); Duran v. Brown, 7 Vet.App. 216 (1994).  "The rationale for that rule is that it is improper for a lower tribunal (the RO) to review the decision of a higher tribunal (the Board)."  Brown (Alfred) v. West, 203 F.3d 1378, 1381 (Fed.Cir.2000); see Smith (William ) v. Brown, 35 F.3d 1516, 1526 (Fed.Cir.1994).  In a case where an RO decision has been subsumed by a subsequent Board decision, the claimant may not challenge the original RO determination as containing CUE, "but must proceed before the Board and urge that there was clear and unmistakable error in the Board decision that subsumed the unappealed RO determination."  Brown, supra; Manning v. Principi, 16 Vet.App. 534, 540 (2002).  Accordingly, the Veteran may not claim CUE in the December 2002 RO decision as it has been subsumed by the Board's decision. Thus far, a CUE motion has not been filed with respect to the November 2004 Board decision.  The Veteran is referred to the regulations at 38 C.F.R. § 20.1400, et seq., for the procedures for filing a motion of CUE in a Board decision.  


FINDINGS OF FACT

1.  A claim for entitlement to service connection for headaches was denied by the Board in November 2004. 

2.  The evidence received since the November 2004 Board decision is new, but does not raise a reasonable possibility of substantiating the underlying claim for service connection for headaches, and therefore is not material evidence.  


CONCLUSION OF LAW

The November 2004 Board decision that denied service connection for headaches is final; and new and material evidence has not been submitted since that decision to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in September 2006, the RO informed the Veteran of its duty to assist him in substantiating his claim regarding headaches under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The September 2006 letter also informed the Veteran of what constituted new and material evidence to reopen the previously denied unappealed claim for service connection for headaches.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim for service connection.  

The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his new and material claim.  Relevant in-service and post-service treatment reports are of record.  However VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that there is no basis to find that a remand for an examination is required.  

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

As noted previously, documents in the claims folder indicate that since 2009 correspondence addressed to the Veteran had been returned as undelivered or undeliverable.  These items of correspondence were re-sent after several attempts on the RO's part to determine a current mailing address for him.  It does not appear that the Veteran is currently in receipt of other VA benefits, and he has no representative for VA to contact to obtain his most recent address.  In cases such as this one, where there is no known alternate address at which the Veteran might be contacted, VA is not required "to turn up heaven and earth" to find the correct address for a claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In cases such as this one, where there is no known alternate address at which the Veteran might be contacted, VA has no other choice but to proceed. 

Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The RO originally denied the claim of service connection for headaches in December 2002 on the basis that they preexisted service and were not aggravated.  The Board denied the claim in November 2004.  The November 2004 Board decision is final.  38 C.F.R. § 20.1100 (2011).  

In June 2005, the Veteran filed an informal claim, seeking to reopen the matter.  Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and, before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The evidence considered at the time of the November 2004 Board decision included the Veteran's service treatment records, his post-service private medical records, a 2002 VA examination report, written statements submitted in support of the claim, and the Veteran's testimony before the Board.  

The service treatment records show that the Veteran's history of headaches was noted in his pre-induction medical examination in November 1961.  He specifically checked the box for "frequent or severe headaches" in the report of medical history, and the examiner noted a history of headaches treated by aspirin.  In addition, these records, including the clinical treatment records and a mental hygiene consultation report, all indicated that the Veteran had been experiencing headaches prior to service.  A report of the Veteran's medical history completed during his August 1962 separation examination again noted frequent or severe headaches due to nerves.

There are no pertinent medical records for nearly 15 years after the Veteran was separated from military service.  According to a medical history dated in November 1976 for the Mayo Clinic, he indicated he had been experiencing headaches for 15 years.  He did not receive treatment again for headaches until February 1985 when he presented at Ingalls Memorial Hospital.  The next record of medical evidence of treatment for headaches is in April 2001.  

During a VA examination in November 2002, the Veteran reported that he fell on a rock during basic training in service, injuring his head, neck and lower back, but he asserted no loss of consciousness, memory or thinking problems.  Neurological examination was normal, and the examiner diagnosed the Veteran with migraine headaches without aura.  The examiner further opined that the Veteran's preexisting headache disorder was not likely to have been aggravated by military service beyond its normal progression.  

In November 2004, the Board denied service connection for headaches based on the above evidence and the applicable laws and regulations extant at the time of the November 2004 decision.  In denying the claim the Board found that the Veteran had a preexisting headaches that were not aggravated during his military service.  

The relevant evidence that has been added to the file since November 2004 consists solely of a written statement submitted by the Veteran in which he continues to assert that he sustained a head injury during basic training and was treated with narcotics.  He also reported that he subsequently received a medical discharge as a result of headaches.  To the extent that he has offered this lay statement in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of his assertions which were advanced and were addressed by the Board in November 2004, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (holding lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection).  Consequently, the Veteran's lay statement does not constitute new and material evidence as to the question of whether his preexisting headaches were aggravated during his military service.  The statement does not raise a reasonable possibility of substantiating the issue.  See Shade v. Shinseki, 24 Vet App 110 (2010).  

Thus, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for headaches.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for headaches is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


